Exhibit 10.2

EXECUTION VERSION

OMNIBUS AMENDMENT TO

MASTER REPURCHASE AGREEMENT

AND OTHER TRANSACTION DOCUMENTS

 

THIS OMNIBUS AMENDMENT TO MASTER REPURCHASE AGREEMENT AND OTHER TRANSACTION
DOCUMENTS, dated December 28, 2016 but effective as of December 20, 2016 (the
“Effective Date”) (this “Omnibus Amendment”), is entered into by and among RAIT
CRE CONDUIT IV, LLC, a Delaware limited liability company, as seller (together
with its permitted successors and assigns in such capacity, “Seller”), BARCLAYS
BANK PLC, a public limited company organized under the laws of England and
Wales, as purchaser (together with its successors and assigns in such capacity,
“Purchaser”), and RAIT FINANANCIAL TRUST, a Maryland real estate investment
trust, as guarantor (together with its successors and permitted assigns, in such
capacity, “Guarantor”).  Capitalized terms used and not otherwise defined herein
shall have the meanings given to such terms in the Repurchase Agreement (as
defined below).

R E C I T A L S

WHEREAS, Seller and Purchaser are parties to that certain Master Repurchase
Agreement, dated as of December 23, 2014 (the “Existing Repurchase Agreement”
and, as amended by this Omnibus Amendment, and as hereafter further amended,
modified, restated, replaced, waived, substituted, supplemented or extended from
time to time, the “Repurchase Agreement”);

WHEREAS, in connection with the Repurchase Agreement, Guarantor executed and
delivered that certain Guaranty, dated as of December 23, 2014, by Guarantor for
the benefit of Purchaser (the “Existing Guaranty” and, as amended by this
Omnibus Amendment, and as hereafter further amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time, the
“Guaranty”); and

WHEREAS, the parties hereto desire to make certain amendments and modifications
to the Existing Repurchase Agreement and the Existing Guaranty.

NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

Section 1.Amendments to Existing Repurchase Agreement.

(a)Effective as of the Effective Date, the definition of “Termination Date” in
Article 2 of the Existing Repurchase Agreement is hereby deleted in its entirety
and replaced with the following:  

“Termination Date” shall mean the day that is the earlier of (i) December 19,
2017 or such later date as may be in effect pursuant to Article 3(m) hereof, or
(ii) the day on which an Event of Default occurs (after all applicable grace,
notice and/or cure periods).

 

--------------------------------------------------------------------------------

 

(b) Effective as of the Effective Date, the last sentence of Article 3(m)(i) of
the Existing Repurchase Agreement is hereby deleted in its entirety and replaced
with the following:

Notwithstanding anything to the contrary in this Article 3(m)(i), in no event
shall Seller be permitted to extend the Termination Date for more than one (1)
Extension Period beyond the actual date set forth in clause (i) of the
definition of “Termination Date”

 

Section 2.

Amendments to the Existing Guaranty.

(a)Effective as of the Effective Date, Article V(g) of the Existing Guaranty is
hereby amended by deleting it in its entirety and replacing it with the
following:

(g)Financial Covenants.  Guarantor shall at all times satisfy the following
financial covenants:

(i)Minimum Adjusted Book Value.  Guarantor shall at all times maintain an
Adjusted Book Value of not less than the sum of (x) $575 million plus (y) 75% of
the net proceeds received by Guarantor in connection with any issuance of Equity
Interests in Guarantor, minus (z) 100% of the amount paid by Guarantor for the
repurchase of any Equity Interests in Guarantor, in each case subsequent to
November 16, 2016.

(ii)Minimum Fixed Charge Coverage Ratio.   Guarantor shall at all times maintain
a Fixed Charge Coverage Ratio of no less than 1.20 : 1.00.

(iii)Maximum Leverage.  Guarantor shall at all times maintain a ratio of (x)
Total Liabilities to (y) Adjusted Total Assets of no greater than 80%.

(iv)Minimum Cash Liquidity.  Guarantor shall at all times maintain Cash
Liquidity of no less than $10,000,000.

(v)Minimum Total Liquidity.  Guarantor shall at all times maintain Total
Liquidity of no less than $20,000,000.

 

Section 3.

Transaction Documents in Full Force and Effect as Modified.

Except as specifically modified hereby, the Transaction Documents shall remain
in full force and effect in accordance with their terms and are hereby ratified
and confirmed.  All references to the Transaction Documents shall be deemed to
mean the Transaction Documents as modified by this Omnibus Amendment.  This
Omnibus Amendment shall not constitute a

2

--------------------------------------------------------------------------------

 

novation of the Transaction Documents, but shall constitute modifications
thereof.  The parties hereto agree to be bound by the terms and conditions of
the Transaction Documents, as modified by this Omnibus Amendment, as though such
terms and conditions were set forth herein.

Section 4.Representations.

Seller and Guarantor each represents and warrants, as of the Effective Date, as
follows:

(a)it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of organization and is duly qualified in each
jurisdiction necessary to conduct business as presently conducted;

(b)the execution, delivery and performance by it of this Omnibus Amendment are
within its corporate, company or partnership powers, has been duly authorized
and does not contravene (i) its organizational documents or its applicable
resolutions, (ii) any Requirements of Law or (iii) any contractual obligation to
which it is a party;

(c)other than applicable resolutions, no consent, license, permit, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority or other Person is required in connection with the execution,
delivery, performance, validity or enforceability by or against it of this
Omnibus Amendment or the Transaction Documents;

(d)this Omnibus Amendment has been duly executed and delivered by it;

(e)each of this Omnibus Amendment and the Transaction Documents constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
other limitations on creditors’ rights generally and general principles of
equity; and

(f)after giving effect to this Omnibus Amendment, it is in compliance with its
covenants set forth in the Transaction Documents and no Default or Event of
Default exists.

Section 5.Fees and Expenses.

(a)Extension Fee.  On the date hereof and as a condition precedent to the
effectiveness of this Omnibus Amendment, Seller shall pay to Purchaser an
Extension Fee, such amount to be paid to Purchaser in Dollars, in immediately
available funds, without deduction, set-off or counterclaim.

(b)Expenses. Seller and Guarantor shall pay on demand all of Purchaser’s
out-of-pocket costs and expenses, including reasonable fees and expenses of
accountants, attorneys and advisors, incurred in connection with the
preparation, negotiation, execution and consummation of this Omnibus Amendment.

Section 6.Miscellaneous.

(a)This Omnibus Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall

3

--------------------------------------------------------------------------------

 

constitute one and the same agreement.  The parties intend that faxed signatures
and electronically imaged signatures such as PDF files shall constitute original
signatures and are binding on all parties.

(b)The descriptive headings of the various sections of this Omnibus Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

(c)This Omnibus Amendment (together with the other Transaction Documents, as
amended hereby) represents the final agreement among the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties.  There are no unwritten oral agreements between the
parties.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Omnibus Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 SELLER:

 

RAIT CRE CONDUIT IV, LLC

a Delaware limited liability company

 

By:  

 

RAIT Partnership, L.P., its sole Member and Manager

 

 

 

 

 

 

 

 

By:

 

RAIT General, INC., its General Partner

 

 

 

 

 

 

 

 

 

By:

 

/s/  Jamie Reyle

 

 

 

 

 

 

Name:  

 

Jamie Reyle

 

 

 

 

 

 

Title:

 

SMD – Chief Legal Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]




 

Barclays-RAIT Floater Repo - Omnibus Amendment

--------------------------------------------------------------------------------

 



PURCHASER:

BARCLAYS BANK PLC

a public limited company originated under the laws of England and Wales

 

 

By:  

 

/s/ Michael Birajiclian

Name:  

 

Michael Birajiclian

Title:  

 

Authorized Signatory

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]




 

Barclays-RAIT Floater Repo - Omnibus Amendment

--------------------------------------------------------------------------------

 



GUARANTOR:

RAIT FINANCIAL TRUST

a Maryland real estate investment trust

 

 

By:  

 

/s/ Jamie Reyle

Name:  

 

Jamie Reyle

Title:  

 

SMD-Chief Legal Officer

 

 

 

Barclays-RAIT Floater Repo - Omnibus Amendment